Citation Nr: 0106141	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  94-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had recognized service during World War II.  He 
was a prisoner of war of the Imperial Japanese Government 
from April 1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in September 1992 of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which confirmed and continued a 10 
percent disability evaluation for PTSD.  

The Board remanded the case in February 1996 for additional 
development.  While the case was in remand status, the RO 
granted a 50 percent disability evaluation in a June 2000 
rating decision effective March 17, 1992.  Entitlement to 
individual unemployability was denied, but the veteran did 
not file a notice of disagreement regarding that matter.  
However, the issue of an increased disability evaluation 
remains in appellate status because the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."   AB v. Brown, 6 Vet. App. 35, 38 (1993), see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO and the 
RO has otherwise met its duty to notify and assist the 
veteran.  

2.  The veteran's service-connected PTSD results in 
considerable social and industrial impairment as contemplated 
by the rating criteria in effect prior to November 7, 1996; 
it does not meet the requirements for severe impairment, 
occupational and social impairment with deficiencies in most 
areas, or a total schedular rating under the criteria in 
effect prior to and since November 7, 1996.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, PUB. L. No. 106-475, 
Section (3), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103; 38 C.F.R. § 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was granted by the RO in a 
September 1990 rating decision.  An evaluation of 10 percent 
was assigned effective from February 1990.  The RO assigned 
this rating under the provisions of Diagnostic Code 9411 of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 
(1990).  

In March 1992 the veteran wrote that he wished to reopen his 
service connection claim for PTSD.  The veteran notified that 
he had been receiving treatment for his PTSD at the VA 
Medical Center, Sepulveda, since January 1992 to the present.  
At the time of the claim the veteran provided an address in 
Sun Valley, California.  

An outpatient treatment record dated in March 1992 from the 
VA Medical Center at Sepulveda shows that the veteran 
complained of poor sleep with early morning awakening and 
nightmares, severe irritability, and severe startle reaction.  
The veteran admitted to being depressed and hopeless, and 
having a poor memory and limited concentration.  On mental 
status evaluation he was noted to be well groomed and had no 
evidence of psychomotor agitation.  His mood was depressed, 
and his affect was restricted and irritable.  The veteran was 
preoccupied with the thought that he was being discriminated 
against.  The diagnosis was PTSD, and depressive disorder, 
not otherwise specified.  His GAF was 65.  

The veteran was afforded a VA examination for PTSD in 
September 1992.  He complained that he was always irritable 
and angry, shouted without provocation every day, and almost 
hit a friend of his daughter's with a wood block.  He also 
complained of nightmares and shouting in spite of medication 
given to him by his psychiatrist in Sepulveda.  The veteran 
complained that he hated the Japanese, still wanted to kill 
some of them in the States, often wished harm upon them and 
wanted revenge.  

Clinical findings at the September 1992 examination noted the 
veteran was a fairly kempt individual.  He was quite restless 
and made a lot of grinding facial expressions while he spoke.  
The veteran was very talkative and quite histrionic when he 
related incidents.  His affect was expansive and mood swings 
were noticeable.  He related nightmares that woke him in the 
middle of the night resulting in shouting spells, and he 
expressed angry thoughts against the Japanese.  The veteran 
reported that he was receiving treatment in the Sepulveda 
Psychiatric Clinic at VA; however, his condition had 
persisted.  He was oriented, his memory was intact, and his 
attention span was adequate.  Judgment was intact but 
compromised and he had very limited insight.  The diagnosis 
was chronic PTSD.  

In a rating decision in September 1992 the RO denied the 
veteran's claim for an increased evaluation for PTSD.  The 
veteran was notified of this decision by a letter dated in 
September 1992.  He disagreed and initiated this appeal.  

Outpatient treatment records were received from the Sepulveda 
VA Medical Center.  These records cover a period of treatment 
from March 1993 to September 1993.  The veteran was seen in 
the clinic in March 1993 with a chief complaint of difficulty 
sleeping and increased irritability.  He was noted to be 
alert, oriented, and cooperative, although speech and 
mannerisms made it difficult at times to understand him.  
Reportedly, he was fearful to go to sleep, slept poorly and 
had frequent nightmares.  His appetite was good.  He denied 
any suicidal ideation or homicidal ideation but still had 
revengeful feelings towards the Japanese.  The veteran denied 
auditory hallucinations but frequently had visual flashbacks 
of his war experiences and reported feeling scared of these 
visions.  There were no other psychotic experiences present.  
The veteran's gross memory was fair with some forgetfulness, 
and concentration was poor secondary to impatience and 
increased irritability.  His affect was tense and anxious, 
and his mood was anxious.  Insight and judgment were fair.  
His GAF was 65/80.

When the veteran was seen at the end of April 1993 he was 
disoriented and confused, being unable to tell the examiner 
the location or date.  He also gave a vague history of a 
visual hallucination of people walking in front of him.  The 
veteran had been last seen in Pace Clinic in mid-April 1993 
with complaints of dizziness.  He was noted to be disheveled 
and was looking around the room appearing somewhat confused.  
His speech was difficult to understand.  The veteran related 
feeling that people on the bus were talking about him.  His 
mood was anxious and his affect shallow.  The assessment and 
plan were to rule out delirium.  The examiner noted that the 
veteran's presentation was very different from the baseline 
and appeared to be organic.  He was to be escorted to the 
emergency room for a delirium work-up.  

A VA outpatient treatment record dated in early May 1993 
notes that the veteran had been seen by the examiner the 
previous week and sent to the emergency room to rule out 
delirium with confusion, disorientation, and poor memory.  It 
was felt that he had had a CVA approximately one month prior 
and he was referred for a work-up.  The veteran was also 
started on medication.  The veteran remembered being confused 
the previous week but he felt better and was less confused.  
He was noted to have a history of PTSD and depression, 
successfully treated with medication, and insomnia in the 
past.  He had last been seen in the outpatient mental health 
clinic in March 1992 and had been off his medication since 
that time.  He still complained of occasional nightmares of 
events in World War II but denied having a depressed or 
anxious mood, flashbacks and suicidal ideation.  The veteran 
was noted to be alert, oriented, well groomed, calm, 
pleasant, and cooperative.  Although he speech was difficult 
to understand at times, his thought process was clear and 
linear.  Thought content was of recurrent nightmares of World 
War II.  He denied auditory or visual hallucinations, "PI", 
ideas of reference, delusions or suicidal or homicidal 
ideations.  His mood was euthymic and his affect was shallow.  
His insight and judgment were fair.  The diagnosis was 
history of PTSD that was currently stable, and history of 
depression in remission.  His GAF was 50.  The examiner 
commented that the veteran had a history of PTSD but with an 
episode of delirium last week, which was felt to be secondary 
to a CVA the previous month.  The veteran mental status 
examination had improved.  It was noted that he had only mild 
PTSD symptoms and with the recent change in mental status 
evaluation the examiner would be reluctant to start the 
veteran on an antidepressant or another medication at this 
time.  

When the veteran was seen in early June 1993, it was decided 
to take him off medication to see if this was contributing to 
his disorientation.  He was found to be alert and oriented, 
well groomed, and slightly anxious.  His speech was normal.   
There were no auditory or visual hallucinations, "PI", 
ideas of reference, delusions, suicidal ideation or homicidal 
ideation.  The veteran's mood was slightly anxious and his 
affect was shallow.  His insight was poor, judgment was fair 
and memory was impaired.  The assessment was that the veteran 
had a history of PTSD and that his deteriorated mental status 
in the past two to three months was felt to be secondary to a 
CVA.  

The veteran was afforded a personal hearing at the regional 
office in August 1993.  A copy of the transcript of the 
hearing is contained in the claims file.  It was agreed that 
the hearing transcript would constitute the veteran's 
substantive appeal in lieu of the 1-9 form.  The veteran 
testified that he had been a prisoner of war and participated 
in the Bataan Death March.  After the war he had had 
nightmares and been awakened by horrible dreams pertaining to 
the death march.  He also testified that he began going to 
Sepulveda VA Hospital in March 1993 for treatment for PTSD.  
The veteran further testified that sometimes he was 
embarrassed because he talked to himself, that he did not 
sleep well, and that medication prescribed to help him to 
sleep did not help because he still had dreams 3 or 4 times a 
month about the death march and prison camp.  The veteran 
thought that he could not get a good paying job because of 
his situation now, testifying that in the past he had had a 
government clerical job.  He testified that he had a mild 
stroke and was receiving Social Security based on age.  

The veteran also testified that he was rather a loner, 
sometimes watching television or reading the paper although 
he could not concentrate on what he read.  He further 
testified that his wife was still in the Philippines while he 
was living with his daughter in California and that he had 
friends in the Philippines.

In February 1996 Gilberto L. Gamez, M.D., wrote that the 
veteran suffered from a delusional disorder and cerebral 
vascular insufficiency.  It was noted that the certificate 
was issued upon the veteran's request.  This was submitted 
under a cover letter from veteran dated in February 1996 with 
a return address located in Quezon City.  Pursuant to the 
RO's April 1996 request for clinical records of treatment, 
Dr. Gamez furnished a copy of a treatment record pertaining 
to the veteran whom he saw in April 1994 with complaints of 
infidelity of his wife.  It was noted that the veteran had 
paranoid delusions about infidelity of his wife who was 70 
years old.  He had been very irritable and was easily angered 
or startled.  He had poor sleep and occasional complaints of 
dizziness in getting up from bed.  His neurological 
examination was noted as normal except for his delusional 
thinking.  Memory for both immediate and recent events was 
poor.  When the veteran was again seen in June 1994, he 
reported having no more delusions but complained of insomnia 
and dizziness.  Medication was prescribed.  In February 1996 
it was noted that a certificate was issued of his condition.  
He was given medication for dizziness.  

A request for outpatient treatment records for the veteran 
was returned in April 1996 with an annotation that the 
veteran had no outpatient treatment folder at the Manila VA 
outpatient clinic. 

When the veteran was afforded a VA C&P examination for PTSD 
in March 1996, he reported that he had more than 30 years of 
government service.  He complained of nightmares, 
accidentally hurting his wife, flashbacks of the Japanese, 
and always being angry.  His speech production was noted to 
be clear and devoid of any pathology.  His mood was quite 
anxious, and affect was appropriate.  The veteran complained 
of frequent nightmares and erratic behavior.  He reported 
waking up when he was hurting his wife who he thought was the 
Japanese.  He also complained of intrusive thoughts and noted 
that he always became paranoid and irritable because of this.  
The veteran denied any hallucinations, and other forms of 
thought disturbance were not elicited.  He was oriented, his 
memory was intact, and his judgment was fair.  He had partial 
intellectual thought.  The diagnosis was of chronic post-
traumatic stress disorder.  The examiner commented that the 
veteran was unemployable due to a confluence of causative 
factors, primarily of his septuagenarian status in which his 
suffering from PTSD was an aggravating factor.  The examiner 
noted that nightmares, intrusive thoughts, paranoia and 
irritability with flashbacks were all components of the 
veteran's PTSD, affecting his social and industrial 
capability in a "definite, considerable manner."  

Although the RO sent back the examination report for 
clarification and compliance with requirements in the 
February 1996 Board remand, the examiner responded in July 
1996 that he believed the questions had been answered and 
that reference should be made to the March 1996 PTSD 
worksheet.  

In an August 1996 rating decision the RO confirmed and 
continued a 10 percent disability evaluation for PTSD.  In 
addition, entitlement to individual unemployability was 
denied.  A supplemental statement of the case was issued to 
the veteran in August 1996.  

In November 1998 the veteran was provided psychological 
testing at the VA Manila RO.  He reported to the examination 
by himself and was described as neat and very active and 
alert appearing for his age.  He was noted to be 80 years 
old, married, and a college degree holder.  He spent his 
leisure time playing Mahjong and went home to the province 
whenever possible to attend fiestas and other significant 
occasions.  The veteran was cooperative with the testing, the 
results of which revealed that intellectual functioning was 
within the normal range.  His capability to deal with tasks 
that called for conceptual abstraction was evident.  He 
manifested a capacity to understand the relationship of a 
series of events and had full grasp of the essential message 
of a social interaction.  He could anticipate, judge and 
understand possible consequences of events.  Testing 
suggested that the veteran seemed to be controlling strong 
and pressing anxiety through excessive activities that might 
involve an attempt to conform and seek approval and 
acceptance.  His ability to do analysis and synthesis 
appeared to be impaired.  There was no brain dysfunction 
revealed from his Gestalt reproductions, although anxiety was 
evident.  In summary, the veteran had an average level of 
intelligence that could enable him to deal effectively with 
problems in everyday living.  Socially he was apt to conform 
to social conventions and tended to do activities that would 
afford him a certain degree of social approval.  

The veteran was afforded a VA C&P examination for post-
traumatic stress disorder in September 1999 at the Manila 
Outpatient Clinic.  His past medical history was negative for 
hospitalizations.  The veteran reported seeing a private 
psychiatrist approximately once a year for his nervousness 
and taking prescribed medications once in a while.  It was 
noted that the veteran had retired in 1980 or 1981, and 
sometimes went out to play Mahjong, to visit friends or to 
attend Mass.  The veteran cooked once in a while and 
sometimes helped in cleaning small things.  More recently he 
never went out alone because he had vertigo and got lost 
once.  It was noted that the veteran's wife died 
approximately one year earlier.  He still had nervousness, 
was easily startled, had trouble with sleep and occasional 
nightmares about the Death March, and still had frequent 
thoughts about his war experiences, especially as a POW.  He 
was irritable at times and got panicky when there was a 
commotion or fighting.  The veteran tried to cope by taking 
his mind off these things and tried to amuse himself by 
seeing friends.  He complained being irritable and nervous.  
He sometimes thought that something bad was going to happen 
or someone would suddenly barge in.  If he had an invitation 
he played Mahjong weekly and he tried to disregard his 
worries and not think about the past.  He panicked when there 
was commotion or fighting.  

The September 1999 mental status examination revealed that 
the veteran was relevant, with a euthymic mood and no 
psychotic features.  It was noted that he had occasional 
suicidal and homicidal thoughts.  His memory and orientation 
were adequate, he made goal-directed statements, and he was 
still preoccupied and distressed by memories of his POW 
experience.  His judgment was good and his insight was fair.  
There was no obsessive or ritualistic behavior found that 
interfered with routine activities.  His speech was relevant.  
He had an anxious mood and some depressive episodes, 
especially when he remembered his deceased wife.  He was 
noted to have poor impulse control when it came to anger but 
he could control becoming physically abusive.  It was noted 
that he would go to sleep at 11 or 12 p.m. and then wake up 
at 3 a.m.  The veteran was considered competent.  The 
examiner concluded that the veteran was able to do some 
chores and could maintain some interpersonal relationships, 
and that not taking his age into consideration, there was 
minimal limitation to employability.  The diagnosis was post-
traumatic stress disorder.  The GAF assigned was 60 to 70, 
noted as moderate to mild symptoms with good interpersonal 
relationships.  

In a rating decision in June 2000 the RO increased to 50 
percent the disability evaluation for PTSD with an effective 
date in March 1992.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2000).

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 
38 C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702 (October 8, 1996); see also VAOPGCPREC 11-97.  
The retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000). 

The regulations in effect prior to November 7, 1996, provided 
that a 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

Words such as "considerable" and "severe" were not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6.

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130,  Diagnostic 
Code 9411 (2000).  

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
veteran's claim was not denied on the basis that it was not 
well grounded.  Additionally, VA has afforded the veteran an 
examination and obtained VA and private medical evidence and 
has otherwise developed the evidence and provided 
notification consistent with the requirements of the new law.  
Also, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has been advised of the change in regulations pertaining 
to the rating of mental disorders.  Further, the veteran has 
obtained representation and his representative has submitted 
argument on his behalf.  Thus, the veteran is not prejudiced 
by the Board deciding his claim on the merits.  Bernard v. 
Brown, 
4 Vet. App. 384 (1993).

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  For the period prior to November 7, 
1996, only the unrevised mental disorders rating criteria may 
be considered in determining the severity of the veteran's 
PTSD.  VAOPGCPREC 3-2000.  The Board has considered whether 
an evaluation greater than 50 percent is warranted under the 
"old criteria" for the period prior to November 7, 1996, 
and whether, under the old or revised criteria, an evaluation 
greater than 50 percent is warranted for the period from 
November 7, 1996.   

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.]  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM III-R (1987), DSM IV.  

As noted above, rating evaluations for psychiatric conditions 
are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  The veteran has undergone several comprehensive 
evaluations since 1992 and none of them reported 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in his ability to obtain or 
retain employment.  It is the Board's opinion that, under the 
criteria in effect prior to November 7, 1996, the veteran is 
not entitled to a rating greater than 50 percent.  In 
considering the psychiatric signs and symptoms of PTSD, the 
Board notes that these include nightmares, intrusive 
thoughts, paranoia, irritability and anger.  Despite these 
symptoms, the appellant's affect, speech, thought processes 
and memory are not impaired are not shown to be impaired due 
to PTSD.  His judgment has been considered fair or intact but 
compromised.  Although for a period in 1993 the veteran 
experienced confusion, disorientation and poor memory, those 
problems were attributed to a recent cerebrovascular accident 
and not to PTSD.  The veteran had a long relationship with 
his wife until her death, sees friends socially, and travels 
to participate in special activities.  In addition, the 
veteran worked for more than 30 years in government service.  
The 1996 statement from Dr. Gamez pertained to a delusional 
disorder and cerebral vascular insufficiency and does not 
support an increased evaluation for PTSD.  The evidence does 
not show severe and persistent psychoneurotic symptoms 
attributable to PTSD.

In March 1992 and in March 1993 the veteran's GAF score was 
65 and 65/80, which reflects only some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Although in May 1993 a GAF of 
50 was assigned, the examiner noted that the veteran had only 
mild PTSD symptoms.  The most recent GAF score in September 
1999 was 60 to 70, noted as moderate to mild symptoms with 
good interpersonal relationships.  Although the March 1996 VA 
examiner indicated that the veteran's PTSD affected his 
social and industrial capability in a "definite considerable 
manner" that opinion is consistent with no more than a 50 
percent rating inasmuch as under the old criteria a 50 
percent evaluation is warranted for definite social and 
industrial inadaptability and only a 30 percent rating is 
warranted when such inadaptability is "considerable."  
Thus, the evidence as a whole does not show a degree of 
social and industrial impairment that is severe.  
Accordingly, a disability rating greater than 50 percent is 
not warranted for the veteran's service-connected PTSD under 
the criteria prior to November 7, 1996.  

The Board has also considered whether the veteran is entitled 
to a disability rating greater than 50 percent under the 
revised rating criteria from November 7, 1996.  The 
psychological testing in 1998 and the PTSD evaluation in 1999 
do not show actual symptoms resulting in total impairment or 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  The veteran was 
married for many years until the death of his wife, lived 
with his daughter for some time, and has social 
acquaintances.  Moreover, the Board finds no evidence of 
impaired judgment, thinking, or mood due to PTSD symptoms 
such as obsessional rituals, illogical or irrelevant speech, 
near-continuous panic or depression affecting his ability to 
function.  Nor is there any evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
Any such symptoms reflected in the record were at the time of 
his difficulties medically attributed to a cerebrovascular 
accident.  The evidence shows that PTSD is not manifested by 
such symptoms.  In fact some of the new rating criteria for a 
50 percent rating have not been met, such as flattened 
affect, abnormal speech, difficulty understanding complex 
commands or impairment of abstract thinking.   

As noted above, the medical evidence of record shows the 
veteran as alert and oriented.  His cognitive function is 
clinically intact, and his judgment, speech, thought 
processes and memory are not appreciably impaired.  There has 
been no evidence of impairment of memory such that the 
veteran forgets to complete tasks or of impaired judgment or 
impaired abstract thinking or that he is unable to relate his 
own name and previous occupation.  While there is some 
evidence of suicidal ideation and that the veteran panics 
when there is commotion or fighting, clearly he does not 
experience panic to the extent contemplated for a 70 percent 
rating.  Although there is evidence of impaired impulse 
control, such is not shown to be manifested by periods of 
violence.  The overall disability picture does not more 
nearly approximate the criteria for a 70 percent rating under 
the revised criteria.  38 C.F.R. § 4.7 (2000).  It should 
also be noted that according to the September 199 VA examiner 
there was only "minimal" limitation to employability not 
taking the veteran's age into consideration.  

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
preponderance of the evidence in this case shows that the 
service connected PTSD does not result in, or more nearly 
approximate, "severe" impairment under criteria in effect 
before November 7, 1996, nor does it meet or more closely 
approximate the current criteria for an increased evaluation.  


ORDER

Entitlement to a disability evaluation greater than 50 
percent for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals





